DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended specification, specifications objections included in the previous office action have been withdrawn.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language, Claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Based upon the amended claim language, new Claim rejections under 35 U.S.C. 103 have been made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8, 10-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being anticipated by SUZUKI (US 2016/0151846 A1), hereinafter (“Suzuki”); in view of Zeiler et al (US 7,712,182 B2), hereinafter (“Zeiler”).
Regarding Claim 1, Suzuki discloses a suction apparatus (4) comprising: a housing (40); a suction hose (41); a first transceiver (62); and a sensor device (32) assigned to the suction hose (41), the sensor device (32) comprising (i) a sensor configured to detect at least one operating signal (“drive state of the motor. . . .” See Paragraph 0072) of a machine tool (2), (ii) a second processor (36, see Paragraph 077, Lines 8 through 15) configured to receive the at least one operating signal from the sensor (32, see Fig. 1A) and generate at least one communication signal based on the at least one operating signal (See Paragraph 0074) , and (iii) a second transceiver (34) configured to provide at least one communication connection to the first transceiver (62) and to communicate the at least one communication signal to the first transceiver (62); and a first processor (64, see Paragraph 0101, Lines 13-18) configured to (i) receive the at least one communication signal from the first transceiver (62) and (ii) automatically activate the suction apparatus (4) in response to the machine tool (2) being switched on (see Paragraph’s 0077 and 0123), based on the at least one communication signal.
Suzuki does not disclose wherein the sensor device further comprises a display element configured to display information to the user, the display element including at least one of (i) a light and (ii) a display. 
However, Zeiler teaches a suction apparatus comprising of a suction hose (98); a transmitter (126) and a display (110); and a rechargeable battery (14). See Zeiler Fig. 11a-b; and Col. 11, Lines 20-55.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki to further comprise of  a rechargeable battery, as taught by Zeiler, for the purpose of allowing a user to operate the suction apparatus (Suzuki, 4) in a location where AC power is unavailable; and further, to include wherein the sensor device further comprises a display element configured to display information to the user, the display element including at least one of (i) a light and (ii) a display; as taught by Zeiler; for the purpose of allowing a user to view the charge level of a rechargeable battery (Zeiler; 14) at the distal end of the collection hose (Suzuki, 14), as a matter of design choice, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 2, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the second processor (Suzuki, 36) is configured to evaluate whether the machine tool (Suzuki, 2) is switched on or switched off to, the at least one communication signal being an evaluation signal that indicates whether the machine tool (Suzuki, 2) is switched on or switched off. See Suzuki, Paragraphs 0072-74 and 0077. The “interlock command” that is generated as a result of the driving motor being evaluated as being switched on. See Suzuki, Paragraph 0074. The evaluation signal indicating that the motor on is transmitted by (Suzuki, 34) to (Suzuki, 60). See id.
Regarding Claim 4, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 2, as previously discussed above, wherein the first processor (Suzuki, 64) is configured to determine whether the machine tool (Suzuki, 2) is switched on or switched off based on the evaluation signal. See Suzuki, Fig, 3a (steps S130, S140 and S260).
Regarding Claim 8, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the sensor device (Suzuki, 32) is configured to control the suction apparatus by open-loop and/or closed-loop control. (Suzuki does not utilize the terminology of “open-loop” or “closed-loop;” however, under a broadest reasonable interpretation of the instant claim language, the control circuit (Suzuki, 36) of Suzuki is disclosed in Paragraph 0077 as a microprocessor. The control will inherently be one of either open-loop or closed-loop.
Regarding Claim 10, Suzuki, as modifed meets all of the limitations of Claim 10, as best understood, as applied to Claims 1 and 2 above.
Regarding Claim 11, Suzuki, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claims 1, 2 and 8 above.
Regarding Claim 12, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the machine tool is a handheld machine tool (Suzuki, 2), which is physically disconnected from the suction hose (Suzuki, 41) of the suction apparatus (Suzuki, 4). See Suzuki, Fig. 1A.
Regarding Claim 13, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 8, as previously discussed above, wherein the sensor device (Suzuki, 32) is configured to alter an operating mode (See Suzuki, Fig. 3A, Step S290 and S310) of the suction apparatus (Suzuki, 4) if the sensor device (Suzuki, 32) registers at least one predefined signal (See Suzuki, Fig. 3A, Step S130).
Regarding Claim 15, Suzuki, as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 1-2, 10, and 12 above.
Regarding Claim 16, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, wherein the first processor (Suzuki, 64) is configured to deactivate the suction apparatus (Suzuki, 4) in response to the machine tool (Suzuki, 2) being switched off (See Suzuki, Fig. 3A, Step S310), based on the at least one communication signal. See Paragraphs 0015, 0039, and 0127-0128.
Regarding Claim 18, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, further comprising: a rechargeable battery (Zeiler, 14), wherein the display element (Zeiler, 110) is configured to display whether a state of charge of the rechargeable battery of the suction apparatus (Suzuki, 4; Zeiler, 10). See Zeiler, Figs. 11a-b; and Col. 11, Lines 37-38.
Regarding Claim 19, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above, further comprising wherein the display element (Zeiler, 110) is configured to display an operating parameter (whether the battery is charged) of the suction apparatus (Suzuki, 4; Zeiler, 10). To the extent that Applicant may argue that the charge level of the battery is not “an operating parameter,” it would have been obvious to one of ordinary skill in the art to modify the display element (Zeiler, 110) of Suzuki, as modified, to further include wherein the display displays whether the suction apparatus (Suzuki, 4; Zeiler, 10) is on or off, or the operating speeds of the motor, as a matter of design choice for end user convenience during operation. See Zeiler, Col. 11, Lines 29 through 39.
Claims 3, 5, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being anticipated by SUZUKI (US 2016/0151846 A1), hereinafter (“Suzuki”); in view of Zeiler et al (US 7,712,182 B2), hereinafter (“Zeiler”); in further view of Metabowerke Gmbh & Co (DE 202017104107U1), hereinafter (“MEBW”).
Regarding Claim 3, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the second processor (Suzuki, 36) is configured to filter the at least one operating signal to generate a filtered signal, the at least one communication signal being the filtered signal. 
However, MEBW teaches a suction apparatus comprising of the concept of providing a means for filtering (“analog and/or digital (active or passive), for example low-pass, high pass and/or band-stop.”) operating signals from a machine tool. See MEBW, Paragraph 0072.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of wherein the second processor (Suzuki, 36) is configured to filter the at least one operating signal (the signal based upon the amount of current flowing to the drive circuit, see Suzuki, Paragraph 0072-0073) to generate a filtered signal, as taught by MEBW, for the purpose of providing a known means for removing noise from the at least one communication signal of Suzuki and thus making the communication signal a more reliable filtered signal.
Regarding Claim 5, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 3, as previously discussed above wherein the first processor (Suzuki, 64) is configured to determine whether the machine tool (Suzuki, 2) is switched on or switched off based on the filtered signal (the modified signal of Suzuki (Step S130) indicating the amount of current flowing through the tool drive circuit).
Regarding Claim 7, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the housing comprises: at least one mechanical interface substantially connecting the suction hose to the housing; and at least one communication interface substantially connecting at least the sensor device to the first transceiver.
However, MEBW teaches a suction apparatus comprising of at least one mechanical interface (4) substantially connecting the suction hose (3) to the housing (1); and at least one communication interface (10) substantially connecting at least the sensor device (8) to the first transceiver (7). See MEBW Paragraphs 0055-59, and Fig.1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of wherein the housing comprises: at least one mechanical interface substantially connecting the suction hose to the housing; and at least one communication interface substantially connecting at least the sensor device to the first transceiver, as taught by MEBW, for the purpose of enabling simple assembly and subsequent handling by a user.
Regarding Claim 9, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the suction apparatus is line-linked to the sensor device.
However, MEBW teaches a suction apparatus comprising of wherein the suction apparatus is line-linked (cable 9) to the sensor device (8). See MEBW, Paragraph 0047.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of wherein the suction apparatus is line-linked to the sensor device, for the purpose of enabling simple assembly.
Regarding Claim 14, Suzuki, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 7, and 9 above.
Claims 6, 17, and 20 are rejected under 35 U.S.C. 103 as being anticipated by SUZUKI (US 2016/0151846 A1), hereinafter (“Suzuki”); in view of Zeiler et al (US 7,712,182 B2), hereinafter (“Zeiler”); in further view of Jones et al. (US 2004/0177467 A1), hereinafter (“Jones”).
Regarding Claim 6, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the sensor device further comprises an operational control element configured to enable a user to control the sensor device, the operational control element including a switch.
However, Jones teaches an automatic suction device (100) that comprises an operational control element (104) configured to enable a user to control the sensor device (212), the operational control element including a switch (104). See Jones, Figs. 1, 3 and Paragraph 0022.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of an operational control element configured to enable a user to control the sensor device, the operational control element including a switch, as taught by Jones, for the purpose of allowing a user to control the power state of the sensor device such that the battery of the tool will not be undesirably depleted when not in use.
Regarding Claim 17, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the display element (Zeiler, 110) is configured to display whether the suction apparatus (Suzuki, 4; Zeiler, 10) is set to automatically activate in response to the machine tool (Suzuki, 2), being switched.
However, Jones teaches an automatic suction device (100) that comprises of a display (104) that displays whether the suction apparatus (100) is set to automatically activate. See Jones, Figs. 1, 3 and Paragraph 0022.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of wherein the display element (Zeiler, 110) is configured to display whether the suction apparatus (Suzuki, 4; Zeiler, 10) is set to automatically activate, as taught by Jones, as a matter of design choice, for the purpose of informing a user of which operating mode the suction apparatus is in, for convenience and efficient use, requiring only routine experimentation without any new or unexpected results.
Regarding Claim 20, Suzuki, as modified, discloses the suction apparatus as claimed in Claim 1, as previously discussed above.
Suzuki, as modified, does not explicitly disclose wherein the display element (Zeiler, 110) is configured to display whether the sensor device (Suzuki, 32) is on or off.
However, Jones teaches an automatic suction device (100) that comprises of a display (104) that displays whether its sensor device (212) is on or off. See Jones, Figs. 1 and 3; and Paragraph 0022.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction apparatus of Suzuki, as modified, to further comprise of wherein the display element (Zeiler, 110) is configured to display whether the sensor device (Suzuki, 32) is on or off, as taught by Jones, for the purpose of allowing a user to know whether the sensor is on or off so that the user can take informed actions to make sure the power source (Zeiler, 14) serving the sensor is not undesirably depleted while not in use.
	
Response to Arguments
Applicant’s arguments with respect to Claims 1-16 have been considered but are moot because the new ground of rejection relies on Zeiler et al and Jones to teach what Suzuki (and Suzuki as modified by MEBW) lacks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723